Citation Nr: 1404220	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-11 346A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected essential hypertension.

2.Entitlement to an initial compensable rating for service-connected costochondritis ( also claimed as chest pain, Tietze's syndrome).


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from February 1999 to August 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, established service connection for essential hypertension and costochondritis, both evaluated as noncompensable (zero percent) effective from August 24, 2010.  The Veteran appealed, contending, in part, that compensable ratings were warranted for these disabilities.  He did not disagree with the effective date assigned for the establishment of service connection.

The record reflects the Veteran requested a hearing before both personnel at the RO and before a Veterans Law Judge (VLJ) at the Board.  Here, the record reflects he participated in an informal conference at the RO in November 2012 in lieu of a formal hearing.  He was also scheduled for a Board hearing in January 2014, but withdrew his hearing request via a December 2013 written statement submitted through his attorney.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2013).  

The December 2013 statement from the Veteran's attorney also indicated he was withdrawing his appeal, and that the attorney wished to withdraw as the representatives on this claims folder.  Inasmuch as the Veteran's withdrawal of appeal is the last action in this case, the Board has continued to list the attorney as the Veteran's accredited representative in this appeal.  However, it acknowledges that the attorney's request to withdraw as representatives of his claims folder may affect any future action the Veteran brings for VA benefits.


FINDINGS OF FACT

On December 20, 2013, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his attorney, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


